IN THE SUPREME COURT OF THE STATE OF DELAWARE

       BENJAMIN BREDFORD,1                              §
                                                        §   No. 277, 2018
             Petitioner Below,                          §
             Appellant,                                 §
                                                        §
             v.                                         §   Court Below—Family Court
                                                        §   of the State of Delaware
       KAREN and RODNEY WASHINGTON                      §
       and HEATHER STONE,                               §   File No. CN17-01266
                                                        §   Pet. No. 17-25343
             Petitioners Below,                         §
             Appellees.                                 §

                               Submitted: September 4, 2018
                               Decided: September 14, 2018

                                            ORDER

         It appears to the Court that, on August 16, 2018, the Senior Court Clerk issued a

notice to the appellant to show cause why this appeal should not be dismissed for his

failure to diligently prosecute the appeal by not paying the Family Court record

preparation fee and transcript costs. The appellant failed to respond to the notice to show

cause within the required ten-day period; therefore, dismissal of this action is deemed to

be unopposed.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court Rules

3(b) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice

1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).